USDC IN/ND case 3:19-cv-00691-RLM-MGG document 12 filed 08/12/20 page 1 of 6


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 LARRY DONNELL BOBBITT, JR.,

                          Petitioner,

                    v.                    CAUSE NO.: 3:19-CV-691-RLM-MGG

 WARDEN,

                          Respondent.

                              OPINION AND ORDER

      Larry Donnell Bobbitt, Jr., a prisoner without a lawyer, filed a habeas

corpus petition challenging a disciplinary proceeding at Indiana State Prison (ISP

17-09-0110), in which a hearing officer found him guilty of attempted trafficking

in violation of Indiana Department of Correction disciplinary offenses A-111 and

A-113. Among other sanctions, he lost 90 days of earned-timed credits and

received a credit-class demotion.

      The charges were initiated when Investigator Bill Lessner wrote a conduct

report stating as follows:

      Information was provided to [IDOC’s Office of Investigations and
      Intelligence] that contraband was in a commissary box that was to
      be delivered to ISO. On 8/24/17, at approximately 7:38am,
      contraband was found in a cracker box that was located in a taped
      closed commissary box. The commissary box had the name of Larry
      Bobbitt, his DOC# and location.

(ECF 6-1.) A report of investigation was also prepared, describing the contraband

found in Mr. Bobbitt’s commissary box: two packages of tobacco, four bottles of
USDC IN/ND case 3:19-cv-00691-RLM-MGG document 12 filed 08/12/20 page 2 of 6


alcohol, and a package of K-2.1 Photos were taken of these items. A confidential

investigation report was prepared and submitted. On September 11, 2017, Mr.

Bobbitt was formally notified of the charge. He pleaded not guilty and a lay

advocate was appointed for him at his request. He didn’t ask for any witnesses,

but requested camera evidence “showing I didn’t traffic[].” (ECF 6-5.) The

incident wasn’t viewable on camera, but a statement was obtained from Torrie

Dillon, an investigator who was present when the contraband was found. She

stated: “I witnessed Investigator Dustin open the box belonging to offender

Bobbitt, searching through the box and finding the contraband that was inside.”

(ECF 6-8.)

       A hearing was held on the charges. Mr. Bobbitt stated as follows in his

defense:

       They brought me from ISO and asked me if I knew anything about
       things in my commissary. I told them I knew nothing about it. I never
       even ordered crackers. Commissary is brought from all over the
       state. I didn’t know anything about it. If I did I would have told them.
       I don’t get in any trouble whatsoever.

(ECF 6-7.) Based on the conduct report, the photos of the evidence, and the

confidential investigation report, the hearing officer found Mr. Bobbitt guilty of

attempted trafficking. His administrative appeals were denied.

       When prisoners lose earned time credits in a disciplinary proceeding, the

Fourteenth Amendment Due Process Clause guarantees them certain procedural

protections: (1) at least 24 hours advance written notice of the charge; (2) an



       1 K-2 is a synthetic marijuana. See Blakey v. Superintendent, No. 4:17-CV-51 RL-APR, 2017 WL
6444415, at *2 (N.D. Ind. Dec. 18, 2017).


                                                  2
USDC IN/ND case 3:19-cv-00691-RLM-MGG document 12 filed 08/12/20 page 3 of 6


opportunity to be heard before an impartial decision-maker; (3) an opportunity

to call witnesses and present documentary evidence when consistent with

institutional safety and correctional goals; and (4) a written statement by the

fact-finder of evidence relied on and the reasons for the disciplinary action. Wolff

v. McDonnell, 418 U.S. 539 (1974). To satisfy due process, there must also be

“some evidence” to support the hearing officer’s decision. Superintendent, Mass.

Corr. Inst. v. Hill, 472 U.S. 445, 455 (1985).

      Mr. Bobbitt’s petition contains two claims. First, he claims that he “never

conspired nor attempted to traffic the alleged contraband that I was written up

for.” He argues that he never ordered any crackers, so the box was clearly not

meant for him. Next, he claims that he requested a copy of his commissary

records to show he never ordered any crackers, but it was “withheld” from him.

The court understands Mr. Bobbitt to be challenging the sufficiency of the

evidence supporting his guilt and the denial of his right to present evidence in

his defense.

      There only needs to be “some evidence” to support a hearing officer’s

decision. Supt. v. Hill, 472 U.S. at 455.

      This is a lenient standard, requiring no more than a modicum of
      evidence. Even meager proof will suffice, so long as the record is not
      so devoid of evidence that the findings of the disciplinary board were
      without support or otherwise arbitrary. . . . It is not our province to
      assess the comparative weight of the evidence underlying the
      disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000). Mr. Bobbitt was found

guilty of violating A-111 and A-113. Under the Disciplinary Code in effect at the

time of this offense, Offense A-111 prohibited “[a]ttempting or conspiring or

                                            3
USDC IN/ND case 3:19-cv-00691-RLM-MGG document 12 filed 08/12/20 page 4 of 6


aiding and abetting with another to commit any Class A offense.” (ECF 6-12.)

Offense A-113, trafficking, was defined as “[e]ngaging in trafficking” as defined

by the Indiana Code “with anyone who is not an offender residing in the same

facility.”(Id.) The Indiana Code, in pertinent part, provides:

      A person who, without the prior authorization of the person in
      charge of a penal facility or juvenile facility, knowingly or
      intentionally:
             (1) delivers, or carries into the penal facility or juvenile facility
             with intent to deliver, an article to an inmate or child of the
             facility;
             (2) carries, or receives with intent to carry out of the penal
             facility or juvenile facility, an article from an inmate or child
             of the facility; or
             (3) delivers, or carries to a worksite with the intent to deliver,
             alcoholic beverages to an inmate or child of a jail work crew
             or community work crew;
      commits trafficking with an inmate, a Class A misdemeanor.
      However, the offense is a Level 5 felony under subdivision (1) or (2)
      if the article is a controlled substance, a deadly weapon, or a cellular
      telephone or other wireless or cellular communications device.

IND. CODE § 35-44.1-3-5(b).

      The confidential investigation report, the conduct report, the photographs,

and Ms. Dillon’s witness statement provide sufficient evidence that Mr. Bobbitt

attempted to traffic when a commissary box was sent to him containing alcohol,

tobacco, and K-2. Mr. Bobbitt claims that he didn’t order any crackers,

apparently in reference to the cracker box in which the contraband was found,

and submits his commissary records in support. In his view, this proves that the

commissary box wasn’t meant for him. This argument is unconvincing. Prison

officials didn’t have to prove that Mr. Bobbitt ordered crackers to find him guilty

of trafficking, and it appears that someone simply used the empty cracker box

as a place to hide the contraband. The commissary order form Mr. Bobbitt

                                           4
USDC IN/ND case 3:19-cv-00691-RLM-MGG document 12 filed 08/12/20 page 5 of 6


submits with his petition shows that he ordered several other items that were

found in the commissary box, including braided ponytail holders, Colgate

toothpaste, cotton swabs, and dental floss picks. Far from exonerating him, Mr.

Bobbitt’s commissary records lend further support for the conclusion that the

commissary box containing the contraband was intended for him. Mr. Bobbitt

protests that he is innocent, but this court can’t reweigh the evidence to make

its own determination of guilt or innocence. Webb v. Simpson, 224 F.3d at 652.

The hearing officer was entitled to credit the conduct report, the confidential

investigation report, and the other evidence of his guilt. The evidence was

constitutionally sufficient.

      Mr. Bobbitt’s remaining claim is that he was denied the right to present

evidence in his defense. The record reflects that at the time of screening, he only

asked for video evidence showing that he did not traffic. There was no video

evidence available, so the hearing officer can’t be faulted for failing to consider

such evidence. See Wolff v. McDonnell, 418 U.S. at 556. He claims in his petition

and traverse that he also requested his commissary records, but there is no

record of such a request. The prison can’t be faulted for failing to produce or

consider evidence Mr. Bobbitt did not properly request. Sweeney v. Parke, 113

F.3d 716, 720 n.5 (7th Cir. 1997); Miller v. Duckworth, 963 F.2d 1002, 1005 n.2

(7th Cir. 1992). Even if Mr. Bobbitt had properly requested this evidence, he only

had a right to evidence that was exculpatory. Rasheed-Bey v. Duckworth, 969

F.2d 357, 361 (7th Cir. 1992). “Exculpatory” in this context means evidence that

“directly undermines the reliability of the evidence in the record pointing to [the



                                        5
USDC IN/ND case 3:19-cv-00691-RLM-MGG document 12 filed 08/12/20 page 6 of 6


prisoner’s] guilt.” Meeks v. McBride, 81 F.3d 717, 720 (7th Cir. 1996). Mr.

Bobbitt wanted the commissary records to prove that he didn’t order any

crackers, but as already explained, that evidence wasn’t exculpatory. Moreover,

the hearing officer considered Mr. Bobbitt’s statement that he didn’t order any

crackers, but credited the evidence pointing to his guilt. The court finds no due

process error.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition (ECF 1);

      (2) DIRECTS the clerk to enter judgment in this case.

      SO ORDERED on August 12, 2020

                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       6
